In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-22-00275-CR


                                 JAMES BATES, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 137th District Court
                                  Lubbock County, Texas
      Trial Court No. 2021-423,086, Honorable John J. “Trey” McClendon III, Presiding

                                      November 2, 2022
                               MEMORANDUM OPINION
                     Before QUINN, C.J., and DOSS and YARBROUGH, JJ.


      Appellant, James Bates, appeals his conviction for continuous sexual abuse of a

child1 and sentence to fifty years’ confinement. We dismiss the untimely appeal for want

of jurisdiction and because Appellant has no right of appeal.

      The timely filing of a written notice of appeal is a jurisdictional prerequisite to

hearing an appeal. Castillo v. State, 369 S.W.3d 196, 198 (Tex. Crim. App. 2012). In a


      1   See TEX. PENAL CODE ANN. § 21.02.
criminal case, the notice of appeal must be filed within thirty days after sentence is

imposed or suspended or within ninety days if the defendant timely files a motion for new

trial. TEX. R. APP. P. 26.2(a). If a notice of appeal is not timely filed, an appellate court

has no option but to dismiss the appeal for want of jurisdiction. Castillo, 369 S.W.3d at

198.

       The trial court sentenced Appellant on October 15, 2021. Because no motion for

new trial was filed, a notice of appeal was due within thirty days after sentencing, by

November 15, 2021. See TEX. R. APP. P. 4.1(a), 26.2(a). Appellant filed a notice of appeal

on September 30, 2022. Thus, Appellant’s untimely notice of appeal prevents this Court

from acquiring jurisdiction over the appeal.

       Further, under Rule of Appellate Procedure 25.2(d), we are required to dismiss an

appeal “if a certification that shows the defendant has the right of appeal has not been

made part of the record.” Here, the trial court’s certification of Appellant’s right of appeal

indicates that this is a plea-bargain case with no right of appeal and that Appellant has

waived the right of appeal. The certification comports with the record before the Court.

       By letter of October 4, 2022, we notified Appellant of the consequences of his late

notice of appeal and the trial court’s certification and directed him to show how the Court

has jurisdiction over the appeal by October 14. Appellant has not filed a response or had

any further communication with this Court to date.

       Accordingly, we dismiss the appeal for want of jurisdiction and based on the trial

court’s certification.

                                                         Per Curiam

Do not publish.


                                               2